IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-20304
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

FELIX ARANEDA,

                                           Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-90-CR-0095-1
                      USDC No. H-96-CV-2538
                       - - - - - - - - - -

                           October 20, 1999

Before JONES, WIENER, and STEWART, Circuit Judges.

PER CURIAM:*

     Felix Araneda (#52447-079), has applied for a certificate of

appealability (“COA”) for an appeal from the dismissal of his

petition for a writ of coram nobis.    Araneda’s request for a COA

is DENIED AS UNNECESSARY.    Araneda’s motions for a preliminary

injunction and temporary restraining order are also DENIED.

     The writ of coram nobis is an extraordinary remedy available

to a petitioner no longer in custody who seeks to vacate his

criminal conviction in circumstances where he can demonstrate

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-20304
                              - 2 -

that he is suffering civil disabilities as a consequence of the

conviction and that the challenged error is of sufficient

magnitude to justify extraordinary relief.   Jimenez v. Trominski,

91 F.3d 767, 768 (5th Cir. 1996).   As Araneda cannot prevail on

his ineffective-assistance-of-counsel claims, he is not entitled

to coram nobis relief and the appeal is DISMISSED AS FRIVOLOUS.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     COA DENIED AS UNNECESSARY; PRELIMINARY INJUNCTION and

TEMPORARY RESTRAINING ORDERS DENIED; APPEAL DISMISSED.